Citation Nr: 0802918	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  97-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the left hip as secondary to service-connected 
residuals of a postoperative excision of a benign tumor from 
the third metatarsal of the right foot with bone graft.

2.  Entitlement to an increased evaluation for the residuals 
of a postoperative excision of a benign tumor from the third 
metatarsal of the right foot with bone graft, currently rated 
20 percent disabling.

3.  Entitlement to an increased evaluation for bone graft 
donor site, left iliac crest with neuroma, currently rated 10 
percent disabling.

4.  Entitlement to an increased initial evaluation for 
sacroiliitis, rated as 10 percent disabling.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1973.  
 
This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Atlanta, Georgia.  
First, the matter stems from a September 1995 rating that 
adjudicated a claim for increased ratings for the right foot 
disorder and bone graft sites, rated as 20 percent and 10 
percent disabling respectively.  This matter also comes from 
a February 2000 rating decision which denied service 
connection to degenerative changes of the left hip as 
secondary to the right foot disorder and granted service 
connection for sacroiliitis with an initial 10 percent rating 
assigned.  

Thereafter, additional evidence was developed by the Board 
pursuant to then authority granted by 38 C.F.R. § 19.9 (a)(2) 
(2002). The case was then remanded to the RO in August 2003 
for further development to include consideration of all the 
evidence added to the record.  This case is now returned to 
the Board for additional consideration.

The veteran is noted to have petitioned the Board for an 
additional 30 day extension to submit evidence.  The Board 
granted this petition in November 2007.  Thereafter the 
veteran submitted evidence directly to the Board in November 
2007, thereby waiving AOJ consideration of this evidence.  


FINDINGS OF FACT

1.  The evidence reflects that the veteran's degenerative 
changes of his left hip were aggravated by his service-
connected right foot disorder.    

2.  Residuals of a postoperative excision of a benign tumor 
from the third metatarsal of the right foot do not resemble a 
severe disability of the right foot from malunion of the 
tarsal or metatarsal bones or other foot injury, nor is it 
equivalent to a pronounced flatfoot or a claw foot with all 
toes tending to dorsiflex nor of limited dorsiflexion at 
ankle to right angle.

3.  Chronic numbness in the left leg, secondary to bone graft 
donor site, left iliac crest with neuroma, is equivalent to 
no more than mild incomplete paralysis of the anterior crural 
nerve.

4.  From initial entitlement prior to January 2, 2004, the 
competent medical evidence reflects that the veteran's 
service-connected sacroiliitis disorder does not resemble a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, and his range of motion was not 
restricted.  

5.  As of January 2, 2004, the competent medical evidence 
reflects that the veteran's service-connected sacroiliitis 
more closely resembles a severe lumbosacral strain.  


CONCLUSIONS OF LAW

1.  Degenerative changes affecting the right hip is 
proximately due to service-connected residuals of a 
postoperative excision of a benign tumor from the third 
metatarsal of the right foot with bone graft.  38 U.S.C.A. §§ 
1110, 5103,5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159. 3.303, 3.310 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of postoperative excision of a benign 
tumor from the third metatarsal of the right foot are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic 
Codes 5276, 5283, 5284 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for a bone graft site, left iliac with neuroma are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8526 (2007).

4.  Prior to January 2, 2004, the criteria for an initial 
rating in excess of 10 percent for a service-connected 
sacroiliitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5294, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5236 (2007).  

5.  As of January 2, 2004, the criteria for a 40 percent 
rating for a service-connected sacroiliitis are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5294, 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5236 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claims on appeal were 
received in March 1995 and May 1999.  The RO adjudicated them 
in rating decisions dated in September 1995 and February 
2000.  Subsequent to these ratings, a December 2001 letter 
was sent to the veteran addressing the service connection 
claim for the left hip degenerative changes.  Thereafter a VA 
letter dated in March 2004 addressed all the service 
connection and increased ratings claims.  Additional letters 
were sent by in October 2004, June 2005, October 2005, 
February 2006 and March 2007.  These letters provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection and an increased rating, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claim.  The duty to assist letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of December 2005 
which included examination of the veteran and review of the 
claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  He 
was advised of this in an August 2007 supplemental statement 
of the case, which included the letter as an attachment.  

II.  Service Connection and Increased Rating Factual 
Background 

The veteran filed his claim for increased ratings for the 
right foot disorder and bone graft sites in March 1995 and 
his claim for service connection for left hip degenerative 
changes and for sacroiliitis in May 1999.  The procedural 
history of the decisions addressing these claims is detailed 
above.

Service medical records reflect that his December 1970 
entrance examination revealed normal physical examination of 
the lower extremities with the report of medical history 
revealing him to say "no" to having bone, joint or other 
deformities.  He underwent an excision of a giant cell tumor 
of the right 3rd metatarsal (MT) with a bone graft taken from 
the left iliac crest.  His May 1973 separation examination 
was normal.  His report of medical history did reveal that he 
said "yes" to having a bone or joint deformity and lameness 
but "no" to arthritis.  The service medical records 
revealed no findings or complaints regarding the left hip 
outside of the iliac crest region where the bone graft was 
taken.  

Reserve medical records from the 1980's to the 1990's are 
likewise negative for any complaints or findings of left hip 
problems outside of the left iliac crest area.  The December 
1977 Reserve enlistment examination revealed normal lower 
extremities.  Repeatedly periodic examinations from September 
1978, January 1983, February 1987, December 1990, October 
1995 revealed normal lower extremity findings.  The 
accompanying reports of medical history likewise revealed the 
veteran to report "no" to having arthritis, lameness, or 
bone joint or other deformities in December 1977, September 
1978, September 1980, January 1983, February 1987, and 
October 1995.  The report of medical history of December 1990 
was the same as these medical histories with the exception 
that he said "yes" to having arthritis.  However the 
doctor's summary was negative for any findings for a left hip 
problem outside of the iliac crest history in this and the 
other medical histories.  

VA medical records from 1994 to 1995 reflect treatment for 
left hip, low back and foot complaints.  Beginning in May 
1994 he was treated for left hip pain assessed as left 
greater trochanteric bursitis and sciatica with injections 
for the hip and medication and physical therapy for the back.  
He was noted in June 1994 to have full range of motion of the 
left hip with pain and point tenderness in the left 
trochanteric bursa.  In June 1995 he was noted to have left 
anteriolateral thigh burning and on physical examination had 
decreased sensation to pinprick of the left thigh, although 
the incision was benign and there was no erythema or 
swelling.  His right foot was noted to be nontender with no 
swelling in the same record.  A June 1995 record described 
the veteran as having a nerve irritation secondary to left 
pelvic bone graft surgery and recommended no heavy lifting 
and indicated that ladder climbing would be difficult.  He 
continued with treatment for right foot, hip and back pain in 
1996, with a January 1996 noting right foot pain, for which 
he was prescribed a new pair of orthopedic shoes with steel 
shank.  

VA X-rays of the lumbosacral spine from May 1996 showed 
minimal lumbar degenerative disease, partially visualized 
thoracolumbar disease and left iliac bone deformity partially 
visualized.

VA X-rays of the left hip from February 1995 revealed 
postsurgical changes with a bony exotosis noted at the 
anterior inferior iliac spine.  Visualized joint spaces were 
unremarkable.  

A July 1996 VA examination discussed the history of foot 
problems and iliac crest problems after his 1972 surgery to 
excise a giant cell tumor of the right foot.  He was noted to 
have developed pain at the iliac graft bone site and left 
foot, which worsened over the past year and a half.  He had 
pain of the 3rd MT worse with walking and gave a history of 
treatment with multiple orthotics and prescription shoes with 
some help but does not fully relieve the pain.  He endorsed 
severe pain, tenderness and aching of the iliac crest with 
prolonged sitting.  

Physical examination revealed a well healed and stable 5 
centimeter surgical scar, good subtalar and forefoot motion 
that he said was painful.  He had no evidence of 
weightbearing transfer such as callosities or transfer 
lesions.  The foot was neurovascularly intact.  He also 
described contralateral foot pain he thought was from extra 
stress on the foot; that foot was normal on examination.  His 
left iliac crest was stable on examination, with a well 
healed surgical scar over the anterior iliac crest.  He had 
some decreased sensation in the distribution of the lateral 
femoral cutaneous nerve but no Tinel.  X-rays were obtained 
and showed irregular findings of the left iliac suggesting 
donor site and residuals of the bone graft surgery on the 
right 3rd MT with fusion of the cuneiform joints space and 
mild expansion of the 3rd MT and wire seen through it.  There 
was no evidence of tumor recurrence.  

The assessment was status post giant tumor excision of 3rd 
MT, healed.  He had no evidence of weight transfer for 
metatarsalgia but did have some mild metatarsalgic pain.  
Also diagnosed was a possible neuroma of the lateral femoral 
cutaneous nerve with decreased sensation.  The examiner 
opined that this should not cause excessive pain or achy pain 
when sitting.  The veteran was noted to be quite anxious on 
examination and quite enthusiastic about his disability 
status.  He was described as a symptom magnifier and that his 
complaints far exceeded physical findings.  
VA X-rays of the right foot from February 1995, January 1996 
August 1997, and March 1998 revealed similar findings 
consistent with the March 1998 impression postsurgical 
changes related to arthrodesis of the cuneiform and 3rd MT 
and old fracture deformity of the distal shaft of the 3rd MT 
status post K-wire fixation.

An August 1997 VA orthopedic evaluation noted ongoing 
complaints of hip and foot pain without radicular symptoms.  
His right foot had a well healed scar and poor inter MT 
mobility.  He was assessed with right foot pain for 25 years.  

A January 1998 letter from a private doctor described the 
veteran as having continued pain and limited motion in the 
right foot, with degenerative joint disease (DJD) evident in 
his X-rays.  

Letters from 2 different physicians dated in April 1999 noted 
that the veteran continued with symptoms involving his right 
foot, low back and left hip, and that he continued to require 
treatment with orthotics for his foot problems.  

A July 1999 VA QTC examination for chronic left hip and low 
back pain following surgery in 1972 to the right foot 
revealed the veteran's current complaints of being quite 
disabled from pain and numbness into the left lateral thigh.  
He had been diagnosed with probable lateral femoral nerve 
impingement secondary to the bone graft donor sit and he had 
chronic complaints of the above ever since his surgery.  He 
also has been wearing heavy special steel shank shoes along 
with orthotics for his foot and consequently has had added 
stress on his back and hip pain which is constant.  He 
indicated that pain was a little worse than others but never 
went away, and that weather changes made it worse.  He 
indicated he missed about 2-3 days of work a month and 
indicated the left sacroiliac area, buttock and left thigh 
were all related as a constant pain.  

On physical examination he had left hip motion of 0-125 
degrees flexion, 0-30 degrees extension, 0-25 degrees 
adduction, 0-45 degrees abduction, 0-60 external rotation and 
0-40 degrees internal rotation.  Extremes of internal and 
external rotation elicited pain.  There was no atrophy, 
edema, weakness or instability about the left hip and he 
walked with a questionable antalgic gait favoring the left SI 
area.  Leg lengths were equal.  The back examination was 
negative for tenderness, spasm, weakness, or any deformities, 
with musculature appearing normal.  His deep tendon reflexes 
were normal.  Sensory examination did reveal a stocking glove 
hypoesthesia of the entire left leg.  His range of motion of 
the back was also decreased in all planes, but there was some 
inconsistency noted as he moved quite smoothly from sitting 
to standing to supine without any apparent discomfort, yet 
his flexion was only to 40 degrees, lateral bending was 10 
degrees in both directions and rotation was 20 degrees in 
both directions.  X-rays of the lumbar spine were normal; X-
rays of the pelvis and hips revealed a little bit of 
sclerosis over the left SI joint and evidence of the old bone 
grafted over the iliac crest and secondary extra ossification 
secondary to the bone graft.  The impression was sacroiliitis 
and probable lateral femoral nerve impingement secondary to 
anterior iliac bone graft and chronic low back syndrome.  

VA treatment records from 2002 revealed repeated treatment 
for right foot, left hip and low back complaints.  A June 
2002 record noted complaints of left iliac pain at a level of 
7/10 in intensity.  A history of right foot and left hip pain 
was noted since the 1972 surgery, with the pain increasing in 
intensity over the past 6 months and worse with weather 
changes.  Surgical changes over the left iliac crest were 
noted and mild pain with flexion/extension of the hip and the 
right foot was scarred but healthy appearing.  The assessment 
was probable arthritic pain in left hip and right foot due to 
past surgeries.  X-rays from June 2002 revealed a normal left 
hip for his age and findings of bony extotosis of the left 
iliac bone and nearby fragmented bones abutting the outer 
aspect of the exotosis that seemed to have increased in size.  
This represented a benign feature probably associated with 
prior bone removal in this region.  

A September 2002 QTC evaluation for the right foot disorder 
with history dating back to the tumor removal in service, 
noted the veteran to say that he required the use of a cane 
or sometimes crutches and that he was prescribed 3 types of 
orthotics along with a special orthopedic boot.  He described 
treatment with analgesics.  He indicated that he has 
weakness, severe pain and numbness.  He endorsed stiffness, 
swelling, fatigue at rest and walking or standing.  Physical 
examination revealed normal posture except for the use of a 
cane, giving him a slightly kyphotic posture.  Leg lengths 
were equal.  Right foot orthotics were noted.  He had a scar 
measuring 6 centimeters on the right foot and an area of 
numbness of 5 by 4 centimeters between the 1st and 3rd 
metatarsals especially around the scar.  There was pes planus 
and clawing of the 3rd through 5th toes.  He had moderate 
tenderness to palpation of the foot.  There was no evidence 
of pes cavus, hallux valgus or hallux rigidus.  There was no 
pain on dorsiflexion, although there was slight tenderness to 
palpation of the MT heads.  He had 2 arch supports with bone 
grafting from his hip.  X-rays showed evidence of prior 
surgery, but no evidence of malunion.  The diagnosis was no 
change for the VA established diagnosis of postoperative 
excision benign tumor from the 3rd MT right foot.  

A September 2003 private examination of left hip, low back 
and right foot pain noted complaints significant for 
continued pain in the right foot, left sided lateral hip and 
low back.  Numbness and tingling involving the left lateral 
thigh but no other region.  He denied bowel or bladder 
involvement.  He did indicate that coughing or sneezing 
increased the pain.  He was noted to treat with a 
chiropractor with manipulations and stretching to maintain 
his ability to do activities of daily living.  He described 
multiple doses of physical therapy with no benefit.  
Regarding the right foot he described diffuse pain throughout 
the whole foot.  He gave a history of multiple orthotics.  On 
physical examination he had full range of motion of the 
spine, relatively well preserved range of motion of the left 
hip and intact ankle and subtalar range of motion.  His 
lumbar spine appeared tender mostly at the left sided iliac 
crest and lumbar spine muscles.  He also had exquisite 
tenderness at or near the anterior iliac bone, and was tender 
through the mid portion of the midfoot.  No other significant 
findings were noted with the exception that sensation at the 
left sided anterior and lateral thigh was decreased.  The X-
rays were noted to show normal lumbar spine, a free floating 
bone fragment at anterior iliac crest and the right foot 
showed well healed fusion site with 2 pins in place.  The 
assessment was left sided sacroiliitis, pain from bone graft 
harvest sit and possible lateral femoral nerve damage from 
the bone graft site and right sided foot pain secondary to 
injury.  

On January 2, 2004 he was at the VA Emergency room (ER) for 
severe hip pain and low back pain lasting a week with 
tenderness in the left iliac crest area noted and the pain 
was at a level 9/10.  The assessment made of left iliac crest 
pain, with Tylenol or Flexeril recommended although the 
veteran could not take NSAIDS.  Percocet was prescribed for 
breakthrough pain.  X-rays were taken the same day and the 
lumbar X-rays gave an impression of no acute injury or 
destructive process, but mild degenerative spurring 
anteriorly and laterally at L1, L2 and L3.  The left hip 
likewise showed no acute injury or destructive process, but 
did show a deformity involving the left iliac crest with 
sclerosis and adjacent soft tissue calcification and 
ossification suggesting previous trauma or surgical 
intervention.  

A January 5, 2004 private orthopedic report noted the history 
of his surgical treatment affecting the right foot and left 
iliac crest with pain in the iliac crest from time to time, 
and a recent history of having the pain develop after yard 
work and radiating from the left sacral area to the left hip.  
He was noted to have been treated at the VA several days ago 
and given Flexeril, Tylenol, Percocet and hydrazine, but 
could not take anti inflammatories because they make him 
itch.  Examination showed no particular tenderness on 
palpation, but some bony formation in soft tissue around the 
graft site shown on X-ray.  A diagnosis of atypical sciatica 
was made and plans were to continue medication and consider a 
cortisone injection.  The private records also reflect that 
the veteran underwent physical therapy from March 2004 to 
October 2004 for left hip and low back complaints.  

VA records from March 2004 reveal that he was seen for 
complaints of right foot, left hip and lower back pain, with 
the pain said to come and go and be aggravated by sitting, 
standing, walking and exercise.  He described paresthesia 
down his left leg since the graft harvest down the left iliac 
crest.  Physical examination showed the right foot to be 
normal except for scarring and mild tenderness in the scar 
area.  His left hip exhibited pain on lateral pressure and 
pain on straight leg raising.  He was bothered by right foot 
pain and the left hip pain suggested that some of the hip 
pain may be coming from trochanteric bursitis versus back 
pain.  X-rays of the right foot from the same month showed 
evidence of prior surgical intervention which affected the 
proximal 3/4 of the right 3rd MT which was now larger than the 
adjoining MT, and changes compatible with the previous 
surgery to remove the giant tumor.  There also seemed to be 
low grade osteoarthritis at the intermetarsal articulation 
between the 1st through the 4th MT.  Also diagnosed was small 
heel spur in right os calcis.  

An April 2004 private orthopedic report noted continued pain 
at the bone graft donor site in the lateral left hip area as 
well as posterior to that.  He described pain radiating 
around that area.  Physical examination showed minimal 
tenderness over the donor site and foot examination was 
normal with good active motion.  The diagnosis was status 
post bone grafting for giant cell tumor of 3rd MT.  

In July 2004 he was seen at the VA for left hip pain, 
intermittent and at an 8/10 level of intensity.  The pain 
sometimes radiated to the left hip and there was numbness on 
the left lateral hip/thigh.  He took Percocet for pain and 
did stretching from back class.  Also addressed were 
complaints of right foot pain.  The X-rays from January 2004 
were reviewed showing degenerative changes from L1 through L3 
and left hip deformity involving the left iliac crest which 
suggested previous trauma or surgery.  Physical examination 
showed decreased sensation over the left lateral cutaneous 
distribution and dorsum of the right foot with pins/needles 
sensation.  His iliac scar was well healed.  Bilateral 
straight leg raise was negative as was Patrick's.  The 
assessment was decreased sensation of the left hip post 
surgery with left lateral cutaneous distribution.  

An August 2004 private orthopedic record revealed complaints 
of low back pain with radiation to the right and left lumbar 
areas, but not down his legs.  Injections in his back helped 
in the past and he requested another one.  Physical 
examination was unchanged from the previous one and he 
complained of discomfort on motion.  He was assessed with low 
back pain probably secondary to degenerative disc disease 
(DDD), and plans were made to give him another injection. 

In October 2004 he went to the VA ER for left hip pain of 9 
days duration at a level of 10/10.  However he continued to 
ambulate and there was no bruise, redness or swelling of the 
hip.  The area was tender to touch and he was X-rayed and 
given Tylenol.  The X-ray findings were significant for post-
traumatic defect of the left iliac wing consistent with donor 
site of the prior bone graft and mild sclerosis of the left 
S1 joint suggestive of mild degenerative change.  Also in 
October 2004 he was seen at podiatry for inserts, shoes and 
prescription.  He was noted to see an outside doctor for heel 
pain with no pedal complaints except for his nails needing to 
be cut.  He wore boots with inserts and physical examination 
revealed no significant findings with intact neurological 
protective sensation, but with skin findings significant for 
cicatrix on the dorsum of the right foot, and nail debris.  
Follow-up in November 2004 revealed pain at 7/10 for foot 
pain and low back pain at 10/10.  Also in October 2004 he was 
seen at the private orthopedist with a history of his left 
hip "went out" when he stepped into a car, with subsequent 
treatment by a chiropractor not helping much.  He indicated 
that he sought VA care with anti inflammatories and muscle 
relaxers given.  He had some pain in the left buttock with 
some radiation down the left leg.  He had good range of 
motion of the hips and straight leg raise was slightly 
positive on the left, but negative on the right.  The 
assessment was probable atypical left sciatica secondary to 
DDD.  

The report of a December 2005 VA neurological examination 
included claims file review and examination.  The surgical 
history involving the right foot and left iliac crest donor 
site in 1972 was recited, and ever since he claims to have 
suffered right foot and left hip pain.  The claims file notes 
were somewhat inconsistent in reporting these symptoms.  
Records from September 1979 were noted to reveal complaints 
of right foot pain, but not left hip discomfort, compared to 
the veteran's claims of disabling pain from both areas.  Also 
the fact that he was in the National Guard until September 
1997 was said to contradict his claims of severe disability 
from the right foot and left hip region.  Physical 
examination revealed that his gait appeared normal when he 
entered and left the room, but when asked to walk during the 
examination, he stepped cautiously.  His deep tendon reflexes 
and pulses were 2+ and he had normal muscle contour of the 
feet and legs.  Sensory and motor examinations were 
unreliable as he did not exert maximal effort on muscle 
strength testing and he responded poorly and erratically to 
light touch of both legs.  He did map out numbness in the 
territory of the left lateral femoral cutaneous nerve below 
the old incision.  The assessment was residuals of presumed 
surgery to the left lateral femoral cutaneous nerve, a 
sensory nerve without muscular innervations and subjective 
discomfort in the hip area.  This did not seem to be 
neurologic pain and there was no evidence of a paralytic 
condition.  

The report of a December 2005 VA bones examination noted 
complaints of bilateral sacroiliac pain, left hip pain and 
left iliac crest pain.  He described pain which persists in 
the bilateral sacroiliac (SI) joints and left iliac crest hip 
regions.  The claims file was reviewed and an examination was 
conducted.  His chief complaint was bilateral sacroiliac 
pain, left hip pain and left iliac crest pain.  He described 
the pain which persisted in the bilateral SI joints and left 
iliac crest hip regions.  Physical examination revealed left 
hip flexion of 0-120 degrees, extension of 0-30 degrees, 
internal rotation of 0-40 degrees and external rotation of 0-
60 degrees.  There was no pain of the left hip joint during 
range of motion.  His Faber test was positive with exquisite 
pain in the SI joints during this maneuver.  He had a well-
healed incision over the left hip iliac crest and some deep 
palpable tenderness.  On walking, he had a normal gait for 5-
6 steps and then slowed and said his gait was affected by 
pain in the left foot, but not by SI joints, left hip or left 
iliac crest.  This was confirmed by the examiner's 
observations.  After walking 20 to 30 yards, he slowed to an 
almost shuffling gait.  X-ray of the left hip joint and left 
iliac crest showed some mild degenerative changes of the left 
hip joint with some dystrophic calcifications in the soft 
tissues adjacent to the iliac wing, apparently due to old 
trauma such as bone graft.  

The veteran was assessed with a diagnosis of bilateral 
degenerative sacroiliac degenerative joint disease as well as 
degenerative disease of the left hip which was mild, as well 
as calcifications of the soft tissues with pain at the left 
iliac crest donor site from a surgery done on foot.  The 
veteran presently worked a desk job and took 2-3 days off per 
month for left hip and SI pain.  There were no incapacitating 
episodes in the past 12 months.  He did use assistive devices 
in the form of orthotics and indicated he would be unable to 
walk without them.  He sometimes used a cane on uneven 
surfaces or for prolonged time.  His daily activities were 
affected in that he cannot do any lifting, climbing, stooping 
or twisting at or about the hip or SI, particularly of the 
left hip.  He was not painful on motion of the hips, but the 
SI joints are painful on provocation and the left iliac wing 
was painful on deep palpation.  He had similar patterns of 
increased pain with weakness but no decreased motion, fatigue 
or incoordination on repetitive use or flareups, which he 
indicated took place daily.  Pain was his worst symptom 
during such times.  There was no instability of the left hip 
noted and the radiographic studies were reported above.  

The examiner from the December 2005 VA examination opined 
that he could state with a reasonable degree of medical 
certainty that clearly, the veteran's gait pattern which 
resulted from his service-connected foot disorder residual 
from surgery, as well as from his donor site problems with 
the iliac wing, have contributed to his bilateral 
sacroiliitis/arthritis as well as to his left hip 
degenerative arthritis and this can be linked to the abnormal 
gait he has developed.

The report of a December 2005 VA examination for the right 
foot disorder again relates the history of his right foot 
surgery in 1972 to remove a giant cell tumor of the 3rd MT 
and the bone graft from the left iliac crest used to place in 
the 3rd MT with internal fixation.  The history of his foot 
problems in service, both prior to and after the surgery.  He 
said that he has worn steel shanked shoes and orthotics since 
1981 and that he alternates between orthotics prescribed by 
his chiropractor 2-3 days for balance, and orthotics 
prescribed by a different doctor the remaining days of the 
week.  He described his average daily pain as currently at 
9/10.  He received about 60 percent relief from orthotics.  
He worked a desk job and missed about 2-3 days a month 
because of pain.  He described the foot as tightening up when 
he works.  He said he was unable to do yard work at all due 
to the pain, and also has difficulties doing activities of 
daily living due to pain.  He related having excruciating 
sharp pain for 10-15 minutes.  He treated with medications 
such as Tylenol Arthritis for pain and Cyclobenzaprine to 
prevent spasms.  He indicated the he gets spasms of the right 
foot about 2-3 times a week which he treated with ice.  He 
walked with a cane about once a month due to his foot 
"giving in."  He denied the use of a wheelchair or walker.  
He related getting hard calluses between the 2nd and 3rd toes 
and flareups with spasms, pain and tightness about once a 
week.  He described a lack of endurance, loss of motion and 
fatigue in the right foot with repetitive use.  The pain was 
the major factor.  

Physical examination revealed him to use a silicone toe 
spacer between the 2nd and 3rd toes and band aids on toes 1-4.  
No unusual vascular findings were noted.  Dermatologically, 
his nails were thickened and discolored with subungual 
debris.  A cicatrix of about 9 centimeters in length extended 
from the midfoot and overlying the 3rd MT.  It was not 
painful, raised or depressed and was superficial in nature.  
Neurologically his protective sensation was absent and his 
Achilles and patellar reflexes were 2/4.  Musculoskeletal 
testing was all 5/5 except for extender hallucis and 
digitorum longus which were 3+/5 without pain.  Biomechanical 
testing on not weightbearing was significant for flexion 
contractures of the interphalangeal (IP) joints 3-5, with 
joint 3 the only nonreducible joint.  On extension of the MTP 
joints 1-5, joints 1 and 5 were reducible, with the rest 
semireducible.  Extension at the hallux IP joint was 
reducible.  He had extensor tendon bowstringing from joints 
1-3 and 5.  There was pain with plantar flexion of the 3rd 
MPT joint, as well as limited plantar flexion at this and the 
4th MPT joint.  There was pain to palpation at the inferior 
aspect of the 3rd and 4th MT head and palpable bony prominence 
overlying the proximal 2/3 of the 3rd MT.  There was no pain 
on palpation of the medial calcaneal tubercle and medial, 
central and lateral band of plantar fascia.  On weightbearing 
he had a right flexion contracture with adduction of the 3rd 
and 4th IP joints and no decreased medial longitudinal arch.  
His Achilles tendon was perpendicular.  He was unable to 
perform a double limb toe raise secondary to forefoot pain.  
His gait was antalgic with incomplete weightbearing on the 
right.  

The assessment from the December 2005 VA examination was 
excision giant cell tumor, right 3rd MT with iliac crest bone 
graft, arthroesis 3rd MT lateral cuneiform joint and 
metatarsalgia.  The examiner opined that the veteran's right 
foot complaints are more likely than not secondary to 
excision of the giant cell tumor and bone graft.  The range 
of motion was restricted in the 3rd and 4th MTP joint in 
regards to the degree of plantar flexion available.  There 
was satisfactory evidence of objective pain with plantar 
flexion of the 3rd MTP but not the 4th one.  There was no 
evidence of swelling or muscle spasm associated with either 
the above mentioned joints.  X-rays revealed fusion of the 
lateral cuneiform and 3rd MT that in turn eliminated all 
motion once available at this joint.  In addition, the 
position of the 3rd MT head was in mild malalignment and 
slightly inferior to the remaining metatarsals.  This would 
increase the load being absorbed by this structure and 
increase the pain in this region as noted in the objective 
findings.  In turn the veteran's gait has been altered to 
accommodate these conditions.  The examiner's medical opinion 
was that the veteran may suffer from moderate to moderately 
severe loss of function during flareups or on extended use 
such as walking and/or standing.  

A March 2006 letter from the veteran's private chiropractor 
noted the veteran treated for pain and dysfunction in his 
left hip and back from an iliac crest retrieval for prior 
right foot surgery.  He noted findings from the December 2004 
magnetic resonance imaging (MRI) which included a large mass 
along the right intertrochanteric region and an irregularity 
along the left anterior superior iliac crest as well as some 
cystic changes.  Also the MRI showed multi disc lesions of 
L3-5.  The chiropractor described the veteran as having 
difficulty sitting in his car or walking for short distances.  
He tried to be active but often had severe bouts of pain in 
his hip and foot.  He indicated that the veteran only had 
temporary relief from chiropractic treatment with deep 
myofascial therapy and stretching.  The hip and back pain was 
said to exacerbate his foot pain and the foot exacerbated the 
hip and back pain. 

The report of an October 2007 letter from the veteran's 
private chiropractor notes that the veteran requires constant 
treatment in order to work or have a quality of life.  He had 
to cancel a vacation in 2007 due to extreme pain and muscle 
spasms in the sacral area over the iliac crest.  The pain and 
spasm occurred on a regular basis and was exacerbated by 
sitting, standing or exertion for long periods.  Treatment 
included manipulation, ultrasound, electric stimulation, heat 
and exercise.  The veteran told the chiropractor that he also 
took medications along with the chiropractic treatment and 
also he had to use the emergency clinic twice this year.  The 
area of disability was weakness at the left donor graft site, 
and left iliac crest neuroma, has increased to the extent 
that it causes severe pain on all movements in this area.  
His muscle spasms had increased on this left side, despite 
physical therapy and medications.  Stiffness of the joint on 
the left side continued to cause pain at the donor site.  

The chiropractor also remarked that weakness and arthritic 
pain of the 3rd MT of the right foot with bone graft 
constantly caused right foot weakness and gait alignment 
problems for which he sought treatment 2 to 3 times a month.  
The veteran's sacroiliitis condition has progressed to the 
severe level that his muscle spasms occurred with or without 
pain to this area.  His paralysis was more extreme due to 
stiffness and associated with the sacroiliac condition.  The 
chiropractor said the veteran was doing well but must 
maintain his exercise regimen to prevent pain from returning.  
After reviewing X-ray reports, the chiropractor opined that 
the veteran has a 7 percent whole person impairment secondary 
to anterior offset of spondylolithesis at L5.  The 
chiropractor opined that the veteran has good days and bad 
days.  At times, he has pain on movement, disturbance of 
locomotion swelling and instability.  He also had 
interference with many activities of daily living such as 
standing, walking and bending.  Other areas such as his neck 
and shoulder were often affected.  An MRI report of November 
2007 attached to the chiropractor's report showed findings 
consistent with ligamentous instability, lateral posterior 
vertebral offset at L3-4 and spondylolithesis at L5. 

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Based upon review of the evidence, the Board finds that 
service connection is warranted for a degenerative arthritis 
of the left hip.  Specifically the Board notes that the 
examiner from the December 2005 VA examination opined that he 
could state with a reasonable degree of medical certainty 
that clearly, the veteran's gait pattern which resulted from 
his service-connected foot disorder residual from surgery, as 
well as from his donor site problems with the iliac wing, 
have contributed to his bilateral sacroiliitis/arthritis as 
well as to his left hip degenerative arthritis and this can 
be linked to the abnormal gait he has developed.  There is no 
evidence of record to directly contradict this opinion.  

The Board notes that after this opinion was provided, the RO 
in its August 2007 supplemental statement of the case, 
continued denial of service connection based on the symptoms 
of the left hip pain continuing to overlap symptoms 
associated with the bone graft site.  The claim was denied 
based on pyramiding of symptoms.  However the Board notes 
that the evidence reflects the primary manifestations from 
the iliac graft site are neurological in nature, and the hip 
disorder specifically linked as secondary to the service-
connected foot disorder is degenerative arthritis of the hip, 
which is orthopedic in nature.  Thus different areas of 
function are affected in the hip region and the degenerative 
arthritis is separate from the neurological pathology present 
in the iliac region.  See Dorlands Illustrated Medical 
Dictionary 18 pages 906, 1329, 1711 (30th ed. 2003).  Because 
of this, pyramiding does not apply in this matter.  

Thus, in light of the opinion from the VA examiner in 
December 2005 and the absence of contradictory evidence, 
service connection is warranted for degenerative arthritis of 
the left hip as secondary to his service-connected right foot 
disorder.  

IV  Increased Ratings

Service connection was granted for the residuals of a 
postoperative excision of a benign tumor from the third 
metatarsal of the right foot with bone graft and for bone 
graft donor site, left iliac crest with neuroma in a 
September 1973 rating decision which assigned 30 percent and 
0 percent respectively.  Subsequently the foot disorder was 
reduced to 20 percent in a June 1978 rating, then later to 10 
percent disabling in a June 1980 decision and increased back 
to a 20 percent rating in February 1990, where it continued 
thereafter.  He filed his claim for increase in March 1995.  
The donor site remained at 0 percent up until the currently 
appealed rating decision of September 1995.  

Regarding the sacroiliac disability, he filed a claim for 
service connection in May 1999 and appealed the initial 
rating assigned from a grant of service connection dated in 
February 2000.   

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work. 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Functional impairment may 
be due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of function due to pain on use, 
including during flare-ups.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco, Supra.  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In appeals 
of the initial rating assigned following a grant of service 
connection, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2006).

B.  Analysis Lumbar Spine

During the pendency of this appeal, revisions were made to 
the VA Schedule for Rating Disabilities (Rating Schedule) for 
the spine.

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

During the pendency of this appeal, multiple revisions were 
made to the Rating Schedule for intervertebral disc syndrome.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293); See also 66 Fed. Reg. 
51454-51458 (Sep. 26, 2003) (now codified as amended at 38 
C.F.R. 
§ 4.71(a), Diagnostic Code 5243).  The veteran is service-
connected for sacrioliitis, which is governed under the same 
criteria as lumbosacral strain under the old criteria and 
under the General Rating under the new criteria.  Thus, the 
criteria for intervertebral disc disease in its various 
revised forms is not for application.

On August 26, 2003, the rating criteria for all spinal 
disabilities, including lumbosacral strain were revised and 
published in the Federal Register. See 66 Fed. Reg. 51454- 
51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235 to 5243).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, sacroiliac injury 
and weakness (5236) should be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  Under the General Rating Formula, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5237 (2005)).

Under the previous Diagnostic Codes 5294 (sacroiliac injury) 
and 5295 (lumbar strain), effective prior to September 26, 
2003 the criteria is as follows:  Diagnostic Code 5295 
provides that a 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

A review of the evidence reflects that from initial 
entitlement prior to January 2, 2004 the evidence fails to 
show that the veteran's sciatica disorder was either severe 
or moderately disabling and failed to resemble the criteria 
for a 20 percent or 40 percent rating for lumbosacral strain.  
The records from 1994 to January 2004 do not clearly reflect 
that the symptoms attributable to sciatica were more than 
mildly disabling.  There was no evidence of muscle spasm on 
extreme forward bending or loss of lateral motion with 
osteoarthritic changes or any other findings compatible with 
a 20 percent rating.  The records from the 1990's are absent 
for any significant findings of the lumbosacral region of the 
spine except for some X-ray evidence of minimal lumbar 
degenerative disease with left iliac bone deformity in May 
1996.  The findings from the July 1999 VA QTC examination did 
note some findings regarding the sacroiliac spine, but the 
examination of the spine itself was unremarkable with no 
spasm, tenderness, weakness, deformities or instability and 
with normal deep tendon reflexes.  The veteran also appeared 
to be exaggerating some symptoms in this examination in which 
his antalgic gait favoring the S1 region was "questionable" 
and more significantly he showed some inconsistency in his 
range of motion examination which showed severely decreased 
range of motion on testing, but with no apparent discomfort 
on moving from the sitting to standing to supine.  The lumbar 
X-rays were also described in this examination which 
diagnosed sacroiliitis, but attributed a probable lateral 
femoral nerve impingement to the separately service-connected 
iliac bone graft in addition to the chronic low back 
syndrome.  

The VA records from 2002 likewise reflect very little 
findings regarding sacroiliac symptoms, focusing mostly on 
left iliac crest symptoms.  The private examination of 
September 2003 which included the low back, address symptoms 
regarding the sacroiliac region were noted, with the only 
significant findings of tenderness noted at the left sided 
iliac crest and lumbar muscles, but with full range of 
motion.  This examination also attributed findings of 
decreased sensation down the left thigh to possible lateral 
femoral nerve damage from the bone graft site, rather than to 
the spine itself.  

Regarding Diagnostic Code 5292 for loss of motion, the 
evidence prior to January 2, 2004 fails to show clear 
evidence of any compensable loss of motion, with equivocal 
findings noted on July 1999 VA QTC examination, and no loss 
of motion shown in a September 2003 private examination.  

A review of the evidence reflects that as of January 2, 2004, 
the veteran's low back manifestations more closely resemble 
the criteria for 40 percent rating under the applicable 
criteria in effect prior to September 2003.  Beginning with 
the VA records of emergency treatment on January 2, 2004 for 
severe pain including the low back, which was at a level 
9/10, and initially was diagnosed as left iliac crest pain, 
but with X-ray findings showing degenerative changes in the 
spine, and with subsequent orthopedic records from January 
2004 orthopedic report which diagnosed his symptoms as 
atypical sciatica, the VA records now show evidence that more 
closely resembles symptoms of severe sciatic pathology, which 
more closely resembles symptoms consistent with severe lumbar 
strain.  Giving the veteran the benefit of the doubt, his 
symptoms shown as of January 2, 2004 and thereafter now 
warrant a 40 percent rating under Diagnostic Code 5294-5295.  

The VA and private treatment records subsequent to January 2, 
2004 show repeated visits to the hospital emergency room and 
orthopedic treatment for severe pain that involved his back 
in March 2004, August 2004 and August 2004.  The August 2004 
private orthopedic record specifically noted low back pain 
probably secondary to DDD, with radiation to both the right 
and left lumbar areas, but not down his legs, with a history 
of relief with injections and plans to give him another 
injection.  The December 2005 VA bones examination was noted 
to have revealed findings of disability from the sacroiliac 
condition that are severe, with exquisite pain in the SI 
joints elicited, and limitations on daily activities such as 
no lifting, stooping or twisting about the hip or S1 joints.  
These findings are suggesting of severe lumbar strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation in forward bending 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregular joint space or some of the above with 
abnormal mobility on forced motion.  Likewise the reports 
from the veteran's private chiropractor dated in March 2006 
and October 2007 describe continued findings consistent with 
severe lumbosacral strain.  

In sum, the Board finds under the applicable criteria in 
effect prior to September 26, 2003 a rating of 40 percent, 
but no more, for symptoms that more closely resemble a severe 
lumbar strain is warranted as of January 2, 2004, but no 
increase is warranted prior to that date.  Regarding 
Diagnostic Code 5294, as of January 2, 2004, the veteran is 
already in receipt of the maximum rating under this criteria.  
There is no evidence of ankylosis, or fracture which would 
warrant a higher rating under the General Formula.  

Thus a higher evaluation than 10 percent prior to January 2, 
2004 is not warranted and as of January 2, 2004 a 40 percent 
rating, but no more, is warranted for the veteran's 
sacroiliitis disability.  

E.  Analysis-Left Iliac Graft

The Board notes that the veteran's residuals of left iliac 
graft have been rated under Diagnostic Code 8526.  

Diagnostic Code 8526 rates the anterior crural nerve.  A 10 
percent evaluation is assigned for mild incomplete paralysis, 
neuritis or neuralgia of the anterior crural nerve; a 20 
percent evaluation is warranted for moderate incomplete 
paralysis, neuritis or neuralgia of the nerve; a 30 percent 
evaluation is warranted for severe incomplete paralysis, 
neuritis, or neuralgia of the nerve.  Complete paralysis 
involves paralysis of the quadriceps extensor muscles. 38 
C.F.R. § 4.124a, Diagnostic Codes 8526, 8626, 8726.  In this 
case there is clear evidence of neurological manifestations 
resulting from the left iliac graft, but these manifestations 
would be equivalent to no more than a mild incomplete 
paralysis.  The records throughout the pendency of the claim 
note numbness and tingling of the left lateral thigh, and 
objective findings of decreased sensation involving the left 
leg, but no findings that would suggest moderate incomplete 
paralysis.  The actual manifestations are shown to be a 
stocking glove hypoesthesia of the entire left leg in the 
July 1999 QTC examination.  The December 2005 VA neurological 
examination's findings were somewhat equivocal as they showed 
inconsistencies in the veteran's sensory and motor responses 
on testing as compared to when he was observed entering and 
leaving the room.  Inconsistencies were also noted on light 
touch testing, although there was some numbness noted in the 
lateral cutaneous nerve region.  However this examination 
likewise noted deep tendon reflexes to be 2+ and normal 
muscle contour, suggestive of only mild neuropathy.  

Thus the preponderance of the evidence is against a rating in 
excess of 10 percent disabling for the left iliac graft 
residuals.  

Right Foot

The veteran's residual of surgery to the right foot is 
currently rated under Diagnostic Codes 5283-5284 as 10 
percent disabling. 

Under Diagnostic Code 5283, malunion or nonunion of the 
tarsal or metatarsal bones is assigned a 10 percent 
evaluation where it is moderate, a 20 percent evaluation 
where it is moderately severe, or a 30 percent evaluation if 
it is severe. 38 C.F.R. § 4.71a.  Similarly, Under Diagnostic 
Code 5284, other foot injuries are assigned a 10 percent 
evaluation if the disability is moderate, a 20 percent 
evaluation if the disability is moderately severe, or a 30 
percent evaluation if the disability is severe.  38 C.F.R. § 
4.71a.  Much of this distinction here is inconsequential 
because the rating criteria under both Codes are essentially 
identical in using the terms "moderate, moderately severe, 
and severe" to describe the extent of resulting functional 
impairment.  Therefore, the same schedular rating will follow 
regardless of which of these Diagnostic Codes are used.  With 
actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167.

Because the September 2002 VA examination noted findings that 
included pes planus and clawing of the 3rd through 5th toes on 
the right foot, the Board will additionally consider the 
applicable Diagnostic Codes for these conditions.  

Unilateral pes planus is rated in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 5276.  Under that diagnostic code, a 
20 percent evaluation is warranted for severe unilateral pes 
planus and requires objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  A 30 percent evaluation is 
warranted for pronounced unilateral pes planus and requires 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

For a clawfoot (pes cavus) disability, a 20 percent 
evaluation is provided for a unilateral disability with all 
toes are tending to dorsiflexion, with limitation of 
dorsiflexion at the ankle to a right angle, and with 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 30 percent evaluation is provided for 
unilateral disability with marked contraction of the plantar 
fascia with dropped forefoot, all toes are hammer toes, with 
very painful callosities, marked varus deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.

The Board has considered other diagnostic codes for rating 
disabilities of the foot, but they are not applicable here as 
the clinical findings do not reflect that the veteran has a 
diagnosis of, or symptomatology that would be equivalent or 
analogous to, a weak foot, Morton's disease, hallux rigidus, 
hammer toes, to warrant a rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5277, 5279, 5281, 5282.

In this case the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent 
disabling for the right foot impairment.  Although the right 
foot impairment is shown to be moderately severe and 
requiring the continuous use of orthotic equipment, the 
evidence fails to show the foot disorder to be severely 
disabling.  The examiner in December 2005 who provided the 
most recent assessment of the right foot condition stated 
that the veteran may suffer from moderate to moderately 
severe loss of function during flareups or extended use of 
the foot.  The findings from this examination, as do the 
findings of previous records and examinations revealed some 
evidence of tenderness on palpation and tenderness 
specifically at the MT heads.  

The December 2005 examination likewise noted flexion 
contracture on weight bearing of the 3rd and 4th IP joints and 
some limited plantar flexion of the 3rd and 4th MT joints, as 
well as some pain on palpation.  The records and examination 
reports also reflect that he walks with an antalgic gait, but 
also reflect that his condition is improved with orthotics.  
This evidence does not reflect severe disability of the right 
foot, but moderately severe, and thus a higher rating is not 
warranted under the appropriate criteria.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5283-5284 (2007).  

This evidence is also consistent with a severe but not 
pronounced unilateral pes planus, as the evidence reveals 
that his condition is improved by appliances and there is no 
evidence of marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement nor of 
severe spasm of the tendo achillis on manipulation.  Thus a 
higher rating under Diagnostic Code 5276 is not warranted.  
Likewise a higher rating under Diagnostic Code 5279 is not 
warranted as there is no evidence that the clawing affecting 
toes 3-5 approaches the level of marked contraction of the 
plantar fascia with dropped forefoot, nor all toes are hammer 
toes, with very painful callosities or marked varus 
deformity.  

Thus a higher evaluation than 20 percent is not warranted for 
the veteran's right foot disability under the applicable 
criteria.  

As the evidence has shown the veteran to have scars resulting 
from the right foot surgery, the Board must also consider the 
appropriateness of a separate rating under the criteria for 
scars.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  No meaningful 
findings regarding a scar in the left iliac region are shown 
in the records and examination reports, thus the Board 
concludes that there is no current evidence of a scar in this 
region.  

The Board finds that a separate compensable rating is not 
warranted for the residual scar.  The right foot scar is 
shown by the earlier examinations of July 1996 and September 
2002 to be 5 or 6 centimeters and well healed.  Although a 
March 2004 record suggested there to be mild tenderness in 
the scar region of the right foot, findings from the December 
2005 VA examination revealed the scar to not be painful, 
raised or depressed and superficial in nature, although 9 
centimeters long.  

Thus the right foot scar which as described above is 
superficial, nontender, not painful, stable and is less than 
39 square centimeters would not warrant a compensable rating 
under the criteria addressing scars other than the head, face 
or neck, in effect prior to, or as of August 30, 2002.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (in 
effect prior to August 30, 2002) and 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804 and 7805 (2007).  
Consideration for a separate compensable rating for scars is 
thus not warranted.  

III. Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, based on the above 
evidence there is no objective evidence that the veteran's 
service-connected disorders subject to this appeal have 
resulted either in frequent hospitalizations or caused marked 
interference with his employment.


ORDER

Service connection for degenerative arthritis of the left hip 
is granted.

A rating in excess of 20 percent disabling for residuals of a 
postoperative excision of a benign tumor from the third 
metatarsal of the right foot is denied.

A rating in excess of 10 percent disabling for donor graft 
donor site, left iliac crest with neuroma is denied.

Prior to January 2, 2004, an initial rating in excess of 10 
percent disabling for sacroiliitis is denied.

As of January 2, 2004 a 40 percent rating for sacroiliitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


